ORDER
PER CURIAM.
Adam Butler (Butler) appeals from the judgment upon his conviction by a jury of one count burglary in the first degree, Section 569.160, RSMo 2000, and two counts of misdemeanor assault in the third degree, Section 565.070, RSMo 2000. Butler was sentenced to five years’ imprisonment for the burglary count and to terms of thirty days in jail for the assault counts. Butler argues the trial court erred and abused its discretion in overruling his objection and admitting evidence that Butler and the victim, Charlene Nelson, had an abusive relationship.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).